Citation Nr: 1025685	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  05-25 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 to February 
1983.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
A Board hearing at the local RO was held in April 2006; a 
transcript of that hearing is of record.  The claim was remanded 
in July 2007 for additional development and has been returned to 
the Board for appellate review.  The Board is satisfied that 
there has been substantial compliance with the remand directives 
and it may proceed with review. Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran has admitted to a history of intravenous drug use 
(heroin) on VA treatment records dated in December 2000 and March 
2003.  

2.  His hepatitis C has been etiologically linked by competent 
and credible medical evidence to his history of drug use, which, 
to the extent it occurred during service, was willful misconduct 
and, therefore, not in the line of duty.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been 
met.  38 U.S.C.A. §§ 105, 1110, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in July 2004 and August 2007 letters and 
the claim was readjudicated in a January 2010 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, obtained a medical opinion as to the 
etiology of the claimed condition, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim for service connection at this time.

Service Connection for Hepatitis C

The Veteran contends that he currently suffers from hepatitis C 
that he believes was incurred during service.  At his hearing 
before the undersigned the Veteran denied any blood transfusions 
or intravenous drug use.  


Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service connection 
on the merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of an in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the claim 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin 
v. West, 13 Vet. App. 1 (1999).

No compensation shall be paid if the disability resulting from 
injury or disease in service is a result of the Veteran's own 
willful misconduct or use of alcohol or drugs.  38 U.S.C.A. §§ 
105, 1110; 38 C.F.R. § 3.301.  Drug abuse means the use of 
illegal drugs, the intentional use of prescription or non-
prescription drugs for a purpose other than the medically-
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 
38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  VA's General Counsel has 
confirmed that direct service connection for disability resulting 
from a claimant's own drug or alcohol abuse is precluded for all 
VA benefit claims filed after October 31, 1990.  VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.

VA treatment records dated in December 2000 and March 2003 note 
assessments for treatment of alcohol and drug abuse.  On both 
occasions the Veteran indicated that he had used heroin 
intravenously in the past.  In March 2003 he indicated that he 
used heroin for approximately one year when he was 23 years old.  
(The Board notes that the Veteran was born in April 1956 and thus 
would have been 23 years old in 1979 and 1980 during his period 
of active duty).  

The Veteran was diagnosed with hepatitis C in December 1997.  
Subsequent treatment records show hepatitis C listed as a 
diagnosis.  

A VA examination in December 2009 noted that during service in 
1982 the Veteran had been advised not to donate blood, and that 
his blood was to be tested for hepatitis.  The Veteran had right 
upper abdominal pain at that time as well as dark urine.  The 
Veteran reported drug use (marijuana and cocaine) beginning in 
1977 while stationed in Germany.  He denied any history of blood 
transfusion or organ transplant.  The examiner diagnosed 
hepatitis C and stated that based on the Veteran's symptoms in 
service it was at least as likely as not that his hepatitis C was 
related to service.  On the section of the examination report 
referring to "which risk factor is the most likely cause" of 
the hepatitis, the examiner stated "patient has history of drug 
use in service."

The Board finds that the record establishes that the Veteran has 
a history of intravenous drug use.  This is confirmed by his 
detailed reports of his drug use history in the VA treatment 
records in December 2000 and March 2003.  These statements, which 
were made for the purpose of treatment for drug and alcohol 
dependence, are deemed more credible than his denial of 
intravenous drug use made at his hearing for the purpose of 
obtaining VA benefits.  The only medical evidence addressing the 
etiology of the Veteran's hepatitis C attributes it to the use of 
drugs during service.

As direct service connection for disability resulting from a 
claimant's own drug or alcohol abuse is precluded for all VA 
benefit claims filed after October 31, 1990, the Board must deny 
the Veteran's claim for service connection for hepatitis C on the 
grounds that it resulted from his use of drugs.  38 C.F.R. § 
3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m); 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.  As the Board is precluded from 
finding service connection based on the Veteran's drug abuse, it 
is not necessary for the Board to determine whether hepatitis C 
was contracted from drug use during or after active military 
service.  Furthermore, there is no evidence of record showing any 
alternative theory of entitlement not related to the Veteran's 
use of illegal drugs.  Therefore, entitlement to service 
connection for hepatitis C must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994) (where the law is dispositive, the claim 
must be denied due to an absence of legal entitlement).

ORDER

Service connection for hepatitis C is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


